DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶21 recites “a relatively high initial (Activation / boost) pulse voltage 4”. It is unclear why the parenthetical is used.
¶22 has quotation marks around the phrase “low-hysteresis-controlled coil current”. It is unclear why this phrase is in quotations.
¶22 recites “chopping/hysteresis”. The meaning of the slash in this context is unclear.
¶23,27,29,37 enclose “hysteresis” in parenthesis. It is unclear why the parenthetical is used.
Appropriate correction is required.
¶25 recites “identifier 6”. It is unclear whether this is intended to recite “reference numeral 6”.
¶25 ends in a floating parenthesis.
The meaning of the subtitle “Application to Example of the Invention” is unclear.
The use of parentheticals in subtitle “Correct Identification of End of (Chopped) Recirculation (Phase)” Is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravenda (US PGPub 2015/0040871).
Regarding claim 3, Ravenda discloses a method of controlling a solenoid actuated fuel injector (10), said solenoid actuated fuel injector including a solenoid actuator (22) configured to be energized so as to move a pintle and needle (20) arrangement such that the pintle and needle arrangement moves away from a valve seat (28) to an open position and also including circuitry configured to apply chopped hysteresis control subsequent to an energisation phase (¶¶30,35), said method comprising:
a) obtaining a signal of current or voltage across the solenoid actuator (¶54);
b) analyzing the signal of current or voltage to detect a chopped hysteresis pulse (¶¶34-35,54);
c) determining a time point of an end of said chopped hysteresis pulse (¶54); and
d) applying a braking pulse to the solenoid actuator, a timing of which is dependent on the results of step c) (¶54).

Regarding claim 4, Ravenda discloses step c) comprises identifying the chopped hysteresis pulse; and determining when voltage thereafter is at zero level for more than a predetermined time (¶¶53-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747